WELLFORD, Senior Circuit Judge,
concurring.
I concur in Judge Guy’s well-reasoned analysis in this case. I write separately only to suggest that this case may come within the framework of Carson v. American Brands, 450 U.S. 79, 101 S.Ct. 993, 67 L.Ed.2d 59 (1981). The Carson case involved an appeal from the refusal of a district court to enter a proposed consent decree which contained injunctive relief. In holding that the denial order was appeal-able and not merely interlocutory, Carson held that the “practical effect” of the district court’s action was to refuse an injunction “which would have permanently enjoined” discrimination against a class of black plaintiffs. Id. at 83, 84, 101 S.Ct. at 996. The holding of appealability was to enable the litigants “to effectively challenge interlocutory orders of serious, perhaps irreparable, consequence. Baltimore Contractors, Inc. v. Bodinger [, 348 U.S. 176, 181, 75 S.Ct. 249, 252, 99 L.Ed. 233 (1955) ].” The “predominant effect of the proposed decree would have been injunc-tive,” and holding this rejection to be ap-pealable would cause plaintiffs to “lose their opportunity to ‘effectually challenge’ ” such denial. Id. at 84 n. 9, 86, 101 S.Ct. at 996 n. 9, 997. Carson made reference also to alleged “irreparable injury” because of the delay entailed by the district court order. Id. at 89, 101 S.Ct. at 999.
The order in the instant case, I believe, may well come within the meaning of Carson because the practical effect of the district court’s order, although termed a temporary restraining order, when extended and accompanied by contempt holdings, was to grant permanent and serious relief against Bayshore. I agree with Judge Guy that “for all intents and purposes” the order in question was injunctive, but I am also inclined to feel that it may come within the Carson analysis, although the action in controversy in Carson dealt with a consent order, not a temporary restraining order, which was converted, in effect, into at least a temporary injunction.